                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



VEHRS VINEYARD, LLC,

               Plaintiff,                                           No. 1:18-cv-1752-MC

       v.                                                           OPINION AND ORDER

COPPER CANE, LLC,

            Defendant.
___________________________________

MCSHANE, Judge:

       Plaintiff Vehrs Vineyard, LLC, filed a breach of contract claim against Defendant Copper

Cane, LLC, on October 2, 2018. Compl., ECF No. 1. This Court granted Defendant’s Motion to

Dismiss for improper venue on January 18, 2019. Op. and Order, ECF No. 15. Because the

agreement contained a clear and unambiguous forum selection clause, the Court permitted

Defendant to submit a request for reasonable attorney fees. Op. and Order 4. Defendant now

moves for $18,264.50 in attorney fees pursuant to Fed. R. Civ. P. 54 and ORS § 20.075. Def.’s

Mot. 1, ECF No. 17. Plaintiff argues that Defendant is not entitled to fees and the requested fees

are unreasonable. Pl.’s Obj., ECF No. 19. Because Defendant is entitled to attorney fees,

Defendant’s Motion (ECF No. 17) is GRANTED in part.

                                           DISCUSSION

       “In the United States, parties are ordinarily required to bear their own attorney’s fees—

the prevailing party is not entitled to collect from the loser.” Buckhannon Bd. v. West Virginia

D.H.H.R., 532 U.S. 598, 602 (2001). The general practice is not to award fees to a prevailing

party “absent explicit statutory authority.” Id. at 602 (citing Key Tronic Corp. v. United States,

511 U.S. 809, 819 (1994)). “In a diversity case, the law of the state in which the district court sits


Page 1 – OPINION AND ORDER
determines whether a party is entitled to attorney fees, and the procedure for requesting an award

of attorney fees is governed by federal law.” Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir.

2007). Here, Oregon law governs.

       As an initial matter, the contract’s dispute resolution provision does not prevent

Defendant from recovering. The contract states:

       In the event that the parties are unable to resolve their dispute through mediation despite
       their good faith efforts, the parties will be free to pursue any remedy available to it at law
       or equity. The prevailing party in any such proceeding will be entitled to recover its
       reasonable attorneys’ fees and costs incurred in connection therewith.

       Req. for Judicial Notice, ECF No. 7, Ex. A. Plaintiff argues that Defendant is not entitled

to recover attorney fees because Defendant failed to mediate prior to this litigation. Pl.’s Obj. 2–

3. It was Plaintiff, however, who filed the Complaint without first completing mediation. See

Def.’s Resp. 3, ECF No. 20. Defendant had no choice, then, but to respond.

        “A defendant is a prevailing party following dismissal of a claim if the plaintiff is

judicially precluded from refiling the claim against the defendant in federal court.” Cadkin v.

Loose, 569 F.3d 1142, 1150 (9th Cir. 2009). This Court dismissed Plaintiff’s claim with

prejudice, preventing Plaintiff from refiling in federal court. Op. and Order 4. Therefore,

Defendant is a prevailing party.

       Defendant’s requested fees, however, must be reasonable. A reasonable billing rate is

determined based on the “prevailing market rate” in the relevant community. See Camacho v.

Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008). The burden is on the petitioner to prove

“that the requested rates are in line with those prevailing in the community for similar services

by lawyers of reasonably comparable skill, experience, and reputation.” Blum v. Stenson, 465

U.S. 886, 895 n.11 (1984).

       The Ninth Circuit applies the “lodestar” method for calculating attorney fees. Fischer v.


Page 2 – OPINION AND ORDER
SJB–P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). That calculation multiplies a reasonable

hourly rate by the number of hours reasonably expended in the litigation. Id. (citing Hensley v.

Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933 (1983)). A strong presumption exists that the

lodestar figure represents a reasonable fee, and it should therefore only be enhanced or reduced

in “rare and exceptional cases.” Pennsylvania v. Del. Valley Citizens' Council for Clean Air, 478

U.S. 546, 565 (1986). The court decides whether to enhance or reduce the lodestar figure by

evaluating a variety of factors. Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir.

2008).

           Plaintiff does not take issue with Defendant’s attorneys’ hourly rate. And while their rates

are higher than average for comparable attorneys in the same locality, they are consistent with

those identified in the Oregon State Bar 2017 Economic Survey. See Def’s Mot. 4–5; Sutton

Decl., ECF No. 18; Debi Elliott et al., Oregon State Bar 2017 Economic Survey, 38–39, 41

(2017).1

           However, Plaintiff correctly asserts that “there is nothing about this matter that justifies

36 hours of partner time and 34 hours of associate time to bring a motion to dismiss for improper

venue that did not require a court appearance by either party.” Pl.’s Obj. 5. Defendant’s attorneys

spent 24.8 hours on its 10-page Motion to Dismiss, 4.5 hours on its 4-page Request for Judicial

Notice, 39.1 hours on its 7-page Reply (which addressed a mere 7-page Response from Plaintiff),

and 11.2 hours on miscellaneous correspondence related to the Motion. Def’s Mot. 4–5; Sutton

Decl., Ex. 1.

           This was not a complicated case. The unambiguous language of the contract provides that

disputes arising from the contract were to be litigated in Napa County, CA. The well-established



1
    The economic survey is available at https://www.osbar.org/docs/resources/Econsurveys/17EconomicSurvey.pdf.

Page 3 – OPINION AND ORDER
caselaw was as equally unambiguous; specifically, that courts should defer to the forum selection

clause chosen by the parties except in extraordinary circumstances. The Plaintiff’s attempts at

convincing this court that extraordinary circumstances existed (or that some phantom oral

agreement existed that he failed to mention in his complaint) were worthy of an eye roll and not

39 hours of research and writing. A reasonably talented associate could have completed this task

in 20 hours. 39.1 hours spent by a partner, associate, and legal assistant in drafting a reply to, at

best, a Hail Mary attempt by Plaintiff to remain in a poorly chosen venue, is not warranted.

       The $8,973.50 spent on preparing the Reply brief is reduced by half and a deduction of

$4,496.75 is appropriate. Accordingly, this Court grants Defendant $13,767.75 in attorney fees.

                                          CONCLUSION

       For the forgoing reasons, Defendant is entitled to attorney fees in the amount of

$13,767.75.

       IT IS SO ORDERED.

       DATED this 16th day of April, 2019.



                                       s/Michael J. McShane
                                       Michael J. McShane
                                       United States District Judge




Page 4 – OPINION AND ORDER
